DETAILED ACTION
This communication is responsive to the application and amended claim set filed December 9, 2021.  Claims 1-11 and 16 are currently pending.
Claims 3, 6, 7, and 9 are REJECTED under 35 USC 112, but otherwise contain allowable subject matter.
Claims 1, 2, 4, 5, 8, 10, 11, and 16 are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 17/371,728, filed July 9, 2021, which is a continuation of 16/331,644 (now US 11,091,572), which is the national stage entry of PCT/US2017/052601, filed September 21, 2017, which claims priority to US 62/401,328, filed September 29, 2016.

Claim Objections
Claim 7 is objected to because of the following informality:  
Regarding claim 7, the phrase “has been prepared” in line 5 should be amended to “is obtained by”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 6, 7, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)

Regarding claim 6, there is no conjunction between conditions (vii) and (viii).  The examiner surmises that it should be “or”, but invites Applicant to clarify.  In addition, the limitation “the initial magnesium halide-supported titanium procatalyst” lacks sufficient antecedent basis.  The examiner suggests that claim 6 more appropriately depends from claim 2.

Regarding claim 7, the limitation “the (D) solid particulate consisting essentially of magnesium halide” lacks sufficient antecedent basis.  The examiner suggests that claim 7 more appropriately depends from claim 2.

Regarding claim 9, the limitation “the molecular ligand-metal (pro)catalyst” lacks sufficient antecedent basis.  In addition, it is not clear how a bis-phenylphenoxy procatalyst can also contain a cyclopentadienyl group.  Finally, condition (iii) is nonsensical – how can a single procatalyst both have a cyclopentadienyl group and not have a cyclopentadienyl group?

Allowable Subject Matter
Claims 1, 2, 4, 5, 8, 10, 11, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting the claimed method, particularly the use of a mixed Ziegler-Natta procatalyst and a bis-phenylphenoxy procatalyst.  Each of these types of catalysts are individually known in the art, and mixed catalyst systems comprising each of these types of catalysts are known.  However, the examiner has found no teaching or suggestion regarding a mixed catalyst system comprising a Ziegler-Natta procatalyst and a bis-phenylphenoxy procatalyst.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763